NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-3546-18T1

IN THE MATTER OF
DAWN SHYNER,
LIEUTENANT #5217
_____________________________

                 Submitted July 14, 2020 – Decided September 1, 2020

                 Before Judges Sabatino and Susswein.

                 On appeal from the New Jersey Division of State
                 Police, Docket No. 2015-0002.

                 Attorneys Hartman Chartered, attorneys for appellant
                 Dawn Shyner (Mark Alan Gulbranson, Jr., on the
                 briefs).

                 Gurbir S. Grewal, Attorney General, attorney for
                 respondent New Jersey State Police (Jane C. Schuster,
                 Assistant Attorney General, of counsel; Dipti Vaid
                 Dedhia, Deputy Attorney General, on the brief).

PER CURIAM

       Appellant, Dawn Shyner, is a Lieutenant in the New Jersey State Police

(the Division). She appeals the Division's final agency decision, issued by the

Acting Superintendent, finding she committed two disciplinary violations and
imposing a forty-day suspension. Both violations involve lack of candor during

an internal affairs investigation. Shyner was charged with being untruthful when

she represented to an internal affairs detective that she was not aware that an

earlier investigation had been classified as a domestic violence investigation as

distinct from a "reportable incident" investigation. She also was charged with

refusing to divulge the identities of other troopers she claimed had operated

State Police vehicles while on restricted duty in violation of a State Police

Standing Operating Procedure (SOP). The Administrative Law Judge (ALJ)

who presided over the evidentiary hearing recommended that these charges be

dismissed. The ALJ had found that some of the testimony presented by the

Division was not credible.

      After carefully reviewing the record in view of the applicable legal

principles, we are constrained to reverse the Acting Superintendent's

determination that Shyner lied when she claimed that she was not aware she had

been the principal of a domestic violence investigation.            The Acting

Superintendent has not offered adequate justification for rejecting the ALJ's

findings that were based on the judge's firsthand assessment of witness

credibility. We believe the remaining evidence relating to that charge, viewed

in its entirety, is insufficient to prove Shyner willfully lied. Accordingly, we


                                                                         A-3546-18T1
                                       2
vacate that violation.    We affirm, however, the Acting Superintendent's

conclusion that Shyner improperly refused to divulge the identities of other

troopers who operated State Police vehicles in violation of an SOP. We remand

the matter for the Acting Superintendent to determine the appropriate penalty

for the single violation we affirm.

                                       I.

      We presume the parties are familiar with the procedural history of this

matter and the facts that were adduced at the evidentiary hearing. Much of that

evidence pertains to a charge that Shyner operated an unmarked State Police

vehicle while on weapons-restricted duty. The Acting Superintendent dismissed

that charge, and it is not before us. We therefore briefly summarize only those

circumstances we deem to be pertinent to the issues raised on appeal.

      In the fall of 2014, Shyner called 911 for assistance with an altercation

involving her estranged husband. Local police were dispatched to Shyner's

residence. No one was arrested, no criminal charges were ever filed, and no

domestic violence temporary restraining order was ever sought or issued.

      In accordance with State Police protocols, Shyner immediately notified

her superiors of the incident. The following day, Shyner met with two superior

officers in a State Police parking lot at which time she surrendered her firearm


                                                                        A-3546-18T1
                                       3
and executed a "Written Acknowledgement of Law Enforcement Obligations."

The form acknowledged that her "police issued firearm has been seized by order

of the Superintendent." During that meeting, her supervisor told her that he did

not believe the incident would "reach[] the level of a DV [domestic violence

investigation]."

      Thereafter, the domestic violence officer in the Division's Office of

Professional Standards (OPS) was assigned to conduct an investigation. That

investigation was delayed for several months due to scheduling conflicts

between Shyner and the OPS investigator. In the course of that investigation,

Shyner advised the OPS investigator she had met with the Division's physician

on her own initiative and that the doctor referred her to a counselor from the

Division's Employee Assistance Program (EAP). The parties dispute whether

Shyner was ever told the OPS investigation was considered to be a domestic

violence investigation.

      The Division thereafter received a citizen complaint against Shyner for

unsafe driving and for operating a State Police vehicle while on restricted duty.

The investigation of the civilian complaint was conducted by a detective

assigned to the Division's Internal Affairs Unit. During the course of her

interviews with the internal affairs detective, Shyner stated that she did not know


                                                                           A-3546-18T1
                                        4
that she had been the principal of a domestic violence investigation. Rather, she

claimed that she believed it was a "reportable incident" investigation. 1 Shyner

also claimed that she was not aware that an SOP prohibited troopers on restricted

duty from operating a State Police vehicle. In support of that assertion, she

claimed that she knew of "many members who have had their guns confiscated

but operated troop transportation."

       Shyner had never reported those members pursuant to an SOP that

requires a trooper to report the misconduct of another trooper.2 She refused

repeated requests by the internal affairs detective to identify the troopers she

claimed had operated State Police vehicles while on restricted duty. Shyner




1
   The record does not indicate the significance of the distinction between a
"reportable incident" investigation and a domestic violence investigation. We
note that unlike a criminal prosecution for perjury under N.J.S.A. 2C:28 -1, an
administrative prosecution for violation of SOP B10, see infra note 4, does not
require proof that a false statement was material to the underlying internal affairs
investigation.
2
    That SOP provides:

             A member who receives information that any other
             member may have violated the Rules and Regulations
             or may have engaged in any of the forms of misconduct
             identified in Section IV of this order, must report such
             information to the OPS or through their chain of
             command as provided in this order.
                                                                            A-3546-18T1
                                         5
asserted that to do so would violate the Health Insurance Portability and

Accountability Act of 1996, 42 U.S.C. § 1320d-1 to -9 (HIPAA).

       In May 2016, Shyner was charged with three violations: (1) unauthorized

use of a troop car after surrendering her assigned firearm, SOPs C18 and D17;

(2) failing to report violations committed by other troopers and failing to divulge

requested information about those violations, SOP B10; and (3) failure to

provide full and candid answers during the course of an internal investigation

by claiming she was unaware she had been the principal of a domestic violence

investigation, SOP B10. 3       The matter was referred to the Office of

Administrative Law (OAL) as a contested case.

       After conducting a two-day evidentiary hearing, the ALJ issued an initial

decision recommending that all three charges be dismissed. With respect to the

first charge, the ALJ found that "OPS never advised Shyner of the SOPs that




3
    SOP B10 provides:

             All members of the Division are obligated to answer
             questions and provide full and complete information to
             investigating officers during internal investigations.
             Less than complete candor during any statement may
             lead to serious disciplinary sanctions, which may
             include suspension or termination.
                                                                           A-3546-18T1
                                        6
prevented her from driving her NJSP assigned vehicle from October 5, 2014

through January 7, 2015."

      The ALJ then turned to the allegations that Shyner failed to provide

complete and truthful answers during an internal affairs investigation. As noted,

the ALJ had already found that Shyner did not know that operating a troop car

while on restricted duty was prohibited. The ALJ thus reasoned that Shyner did

not recognize the conduct of other troopers who drove State Police vehicles

while on restricted duty as a violation that had to be reported. The ALJ also

found that Shyner was concerned that her disclosure of the identities of those

other troopers in response to requests made during the internal affairs

investigation might be a violation of HIPAA. The ALJ thus determined that

Shyner had not violated the SOP that requires troopers to give full and candid

answers to questions posed during an internal investigation.

      Finally, the ALJ addressed the charge that Shyner provided false or

misleading statements to the internal affairs detective when she claimed to be

unaware that she had been the principal of a domestic violence investigation.

The ALJ found that Shyner's emails demonstrated that she had been "proactive

upon returning to work" and that she had met with the Division physician on her

own initiative and without being ordered to do so. The ALJ further found that


                                                                         A-3546-18T1
                                       7
the Division physician referred her to the EAP counselor and that she had not

been ordered to meet with the counselor in connection with a domestic violence

investigation. Although emails from the OPS investigator to his superiors

indicated the OPS investigation indeed related to domestic violence, the ALJ

found there is no evidence those emails were shared with Shyner.

      The ALJ further noted the Division relied in part upon the EAP counselor's

statement that "it would be impossible for a member to leave a meeting with her

and not know their internal investigation was classified as a DV incident." The

counselor did not testify at the hearing. Her statement instead was presented

through the testimony and report of the OPS investigator who conducted the

initial investigation. The ALJ recognized that hearsay may be considered in

administrative proceedings, N.J.A.C. 1:1-15.1(c); N.J.A.C. 1:1-15.5(a), so long

as other credible supporting evidence is admitted. See Weston v. State, 60 N.J.
36, 51 (1972) (permitting the employment of hearsay to "corroborate competent

proof" but requiring "a residuum of legal and competent evidence in the record"

to support an administrative decision on review (citations omitted)). The ALJ

found there was no such corroborating evidence to support the counselor's

statement and on that basis, the ALJ found it to be unreliable and gave it no

weight.


                                                                        A-3546-18T1
                                       8
      Importantly, the ALJ also rejected the Division's evidence that on multiple

occasions, the OPS officer assigned to her case had expressly told Shyner that

the investigation was considered to be a domestic violence investigation. The

ALJ found that testimony was not credible based on the witness's demeanor and

evasive answers during cross-examination.        In contrast, the ALJ credited

undisputed evidence that during the meeting at which she surrendered her

service weapon, Shyner was told by her captain that he did not believe the

ensuing investigation would reach the level of a domestic violence investigation.

      Based on all of those circumstances, the ALJ concluded that the Division

had not proved by a preponderance of the credible evidence that Shyner was

willfully untruthful when she stated that she was unaware that she was the

principal of a domestic violence investigation and believed instead that she had

been the subject of a reportable incident investigation.

      The Division filed exceptions to the ALJ's decision.          The Acting

Superintendent modified the ALJ's recommendation on charge one but agreed

ultimately that charge should be dismissed. The Acting Superintendent rejected

the ALJ's recommendations on the two remaining charges, determined that

Shyner had committed those infractions, and imposed a forty-day suspension.




                                                                         A-3546-18T1
                                        9
                                        II.

      Shyner contends the Superintendent has not explained why he disregarded

the ALJ's findings and witness credibility determinations. Regarding the second

charged violation, she maintains the Acting Superintendent failed to adeq uately

explain why he rejected the ALJ's finding that Shyner was concerned disclosure

of the identities of the other officers who drove their vehicles while on restricted

duty could violate HIPAA. She claims the Acting Superintendent's reasoning—

that the Division did not seek confidential medical information protected by

HIPAA—ignores the Division's failure to present that argument to the ALJ or to

present any evidence in support of that argument. Moreover, Shyner argues the

Acting Superintendent's determinations on her first and second charged

violations contradict one another.       In finding the first charged violation

unfounded, the Acting Superintendent concluded Shyner was unaware that

driving her trooper vehicle while on restricted-duty status was a violation of the

Rules and Regulations. Yet, the Acting Superintendent also found Shyner

violated her obligation to report other officers for that same conduct.

Accordingly, Shyner contends the final agency decision with respect to the

second charge constitutes an abuse of discretion and should be overturned.




                                                                            A-3546-18T1
                                        10
      Shyner also maintains the Acting Superintendent acted arbitrarily and

capriciously in rejecting the ALJ's credibility findings and concluding that

Shyner committed a candor violation in claiming to be unaware, prior to January

2015, that she was the principal of a DV investigation. She argues that no

credible evidence was presented showing that she was informed her matter was

being treated as a DV investigation. She notes her Captain told her directly that

he did not believe the incident would amount to a DV investigation. Shyner also

claims the Acting Superintendent's reliance on the OPS officer's testimony

ignores the ALJ's finding that the officer's live testimony lacked credibility.

Accordingly, Shyner submits her violation for lacking candor during the course

of the internal investigation should be vacated.

                                       III.

      We begin our analysis by emphasizing that law enforcement officers are

held to a high standard of professionalism and integrity. See In re Phillips, 117
N.J. 567, 576 (1990) (noting that the police are a "special kind of public

employee" who, accordingly, are expect to "present an image of personal

integrity and dependability" (quoting Twp. of Moorestown v. Armstrong, 89
N.J. Super. 560, 566 (App. Div. 1965))). This includes exercising candor at all

times, and certainly during the course of an internal investigation. An officer's


                                                                         A-3546-18T1
                                      11
dishonesty in an internal affairs investigation "is significant."    Ruroede v.

Borough of Hasbrouck Heights, 214 N.J. 338, 363 (2013). Although we firmly

embrace the high standard of honesty and integrity to which state troo pers and

all law enforcement officers must be held, that standard does not shift the

Division's burden in disciplinary cases to prove an alleged violation by a

preponderance of the credible evidence. Id. at 355 (citing In re Phillips, 117
N.J. 567, 575 (1990)).

      The scope of our review of an administrative agency's final decision is

limited. In re Hermann, 192 N.J. 19, 27 (2007). The "final determination of an

administrative agency . . . is entitled to substantial deference." In re Eastwick

Coll. LPN-to-RN Bridge Program, 225 N.J. 533, 541 (2016) (citing Univ.

Cottage Club of Princeton N.J. Corp. v. N.J. Dep't of Envtl. Prot., 191 N.J. 38,

48 (2007)); see also In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001)

(finding a "strong presumption of reasonableness attaches to the actions of the

administrative agencies" (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993), aff'd, 135 N.J. 306 (1994))). An appellate court ordinarily "should

not disturb an administrative agency's determinations or findings unless there is

a clear showing that (1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was not supported by


                                                                         A-3546-18T1
                                      12
substantial evidence." In re Virtua-West Jersey Hosp. Voorhees for a Certificate

of Need, 194 N.J. 413, 422 (2008); see also Flagg v. Essex Cty. Prosecutor, 171
N.J. 561, 571 (2002) (noting the abuse-of-discretion standard is established

"when a decision is 'made without a rational explanation, inexplicably departed

from established policies, or rested on an impermissible basis'" (quoting

Achacoso-Sanchez v. Immigration & Naturalization Serv., 779 F.2d 1260, 1265

(7th Cir. 1985))).

      When a contested case is submitted to the OAL for a hearing, the agency

head must review the record submitted by the ALJ and give attentive

consideration to the ALJ's initial decision. N.J. Dep't of Pub. Advocate v. N.J.

Bd. of Pub. Utilities, 189 N.J. Super. 491, 500 (App. Div. 1983). The agency

head nonetheless remains the primary factfinder and maintains the ultimate

authority to reject or modify findings of fact, conclusions of law, or

interpretations of agency policy. Id. at 507 (citing N.J.S.A. 52:14B-10(c)). In

State Police disciplinary cases, the Superintendent, not an ALJ, ultimately has

the managerial prerogative to determine whether a trooper violated the

Division's rules and regulations, as well as the penalty to be imposed. State v.

State Troopers Fraternal Ass'n, 134 N.J. 393, 416–17 (1993).




                                                                        A-3546-18T1
                                      13
      Even so, ALJs are not mere conduits for transmitting evidence to the

agency head, and they should not be considered "second-tier players or hold an

inferior status as factfinders." In re Hendrickson, 235 N.J. 145, 160 (2018).

Accordingly, when an agency head strays from the factual findings of an ALJ,

we need not accord the agency head the level of deference we ordinarily

recognize in reviewing final administrative decisions. See H.K. v. State of N.J.

Dep't of Human Servs., 184 N.J. 367, 384 (2005) (noting that it is "not for . .

the agency head to disturb" ALJs' credibility determinations based upon live

witness testimony); Clowes v. Terminix Int'l, Inc., 109 N.J. 575, 587–88 (1988)

(declining to defer to the agency head's assessment of witness credibility when

the ALJ was the one who heard live testimony).     Furthermore, and of special

significance in this appeal, an agency head may not reject or modify findings of

fact as to issues of credibility of lay witness testimony unless the agency head

first determines from a review of the record that the ALJ's findings "are

arbitrary, capricious or unreasonable or are not supported by sufficient,

competent, and credible evidence in the record." N.J.S.A. 52:14B-10(c); accord

N.J.A.C. 1:1-18.6(c).




                                                                        A-3546-18T1
                                      14
                                       IV.

      We first address the charge that Shyner lied when she told an internal

affairs detective that she did not believe that she had been the principal of a

domestic violence investigation. The issue before us is not whether the Division

classified the OPS inquiry as a domestic violence investigation. Clearly, they

did. Rather, the disputed question at the heart of this case is whether Shyner

was aware of that designation.

      Shyner's alleged awareness of the nature of the OPS investigation is a

subjective state of mind that can be proved either by direct or circumstantial

evidence. See Mayflower Indus. v. Thor Corp., 15 N.J. Super. 139, 162 (Ch.

Div. 1951), aff'd o.b., 9 N.J. 605 (1952) ("[A] person's intentions . . . need not

be proved from what he said[] but . . . may be inferred from all that he di d and

said, and from all the surrounding circumstances of the situation under

investigation."). As to direct evidence, the Division presented testimony that on

multiple occasions, the OPS investigator told Shyner he was conducting a

domestic violence investigation and that she was the principal of that

investigation. If believed, that testimony would conclusively establish the lack -

of-candor violation. However, the ALJ found that testimony was not credible




                                                                          A-3546-18T1
                                       15
based on the ALJ's firsthand observation of the witness's demeanor during cross-

examination.

      The Acting Superintendent's final decision relies upon this evidence but

makes no mention of the ALJ's adverse credibility assessment. The Acting

Superintendent, in other words, has not presented an explanation, as required by

N.J.S.A. 52:14B-10(c) and N.J.A.C. 1:1-18.6(c), for concluding that the ALJ's

credibility finding is arbitrary, capricious or unreasonable or is not supported by

sufficient, competent, and credible evidence in the record.

      Nor does the Acting Superintendent's final agency decision explain why

the ALJ abused her discretion in discounting the hearsay statement attributed to

the EAP counselor who claimed "it would be impossible for a member to leave

a meeting with her and not know their internal investigation was classified as a

DV incident." We add that the counselor's statement does not declare that she

told Shyner the OPS investigation was designated as a domestic violence

investigation. Rather, the counselor's statement is essentially a lay opinion

drawn from the circumstances of her meeting with Shyner.

      We infer from the counselor's hearsay statement that they discussed

domestic violence and marital discord during the counseling session. That does

not mean, however, they discussed Shyner's awareness of the designation of the


                                                                           A-3546-18T1
                                       16
internal investigation, that is, whether Shyner was a principal in a domestic

violence investigation or a reportable incident investigation.     Nor did the

Division present evidence that the counselor knew that Shyner's supervisor had

told her that he believed the matter would not reach the level of a domestic

violence investigation.

      We recognize that, at first glance, it might seem implausible on its face

that Shyner was not aware she was the principal of a domestic violence

investigation given that she had called 911 and surrendered her service weapon

the next day. The Division argues Shyner's claim that she was unaware that she

was a principal in a domestic violence investigation is undercut by her

compliance with all the steps required of a trooper who is the principal in a

domestic violence investigation. As we have noted, the Division could prove

Shyner's awareness of the classification of the investigation from the

surrounding circumstances, including the steps she took from the outset that are

consistent with the steps that would be taken by the principal of a domestic

violence investigation. Those circumstances, however, must be viewed in their

entirety.

       Because the Acting Superintendent has not complied with the

requirements of N.J.S.A. 52:14B-10(c) and N.J.A.C. 1:1-18.6(c) before


                                                                        A-3546-18T1
                                      17
rejecting the ALJ's lay witness credibility findings, we disregard the testimony

the ALJ found was not credible. The remaining evidence, in our view, supports

the conclusion that Shyner subjectively, albeit erroneously, believed the OPS

investigation was deemed to be reportable incident investigation rather than a

domestic violence investigation. That exculpatory evidence includes that no one

was ever arrested or charged with domestic violence and no domestic violence

temporary restraining order was ever sought or issued. Furthermore, the OPS

investigation was not completed expeditiously as one might expect when a

trooper is the principal of a domestic violence internal investigation.

      Most importantly, at the time Shyner surrendered her service weapon, her

captain told her that he did not believe the matter would reach the level of a

domestic violence investigation. That statement of reassurance by Shyner's

supervisor reasonably suggests the Division's classification of the ensuing

investigation was not a foregone conclusion or, at least, suggests that Shyner

might subjectively believe a domestic violence classification was not

inevitable.4 We note the Division did not present evidence that the captain's

statement to Shyner was inappropriate.


4
  It is conceivable Shyner acted swiftly and preemptively, e.g., by reaching out
to the Division's physician before being ordered to do so, in the hope of


                                                                          A-3546-18T1
                                       18
      The ALJ concluded that Shyner was never told after that initial meeting

that her captain was mistaken and that the investigation had in fact reached the

level of a domestic violence investigation. On this critical point, we defer to the

ALJ's factual finding because, as noted, the Acting Superintendent in his final

decision did not address the ALJ's explicit witness credibility assessment.

      Considering all of these circumstances, we are constrained to agree with

the ALJ that the Division failed to prove by a preponderance of the credible

evidence that Shyner lied when she said she believed the internal investigation

pertained to a reportable incident rather than suspected domestic violence. We

therefore vacate the Acting Superintendent's ruling on this charge.

                                        V.

      We turn next to the charge that Shyner refused to divulge the identities of

troopers she knew had operated State Police vehicles after their weapons had

been surrendered. The internal affairs investigation in this case focused on

whether Shyner had violated Division rules by driving a State Police vehicle




influencing the decision as to how the investigation would be classified. We
reiterate that the critical issue with respect to this charge is not whether Shyner
was objectively reasonable in believing that the investigation would be deemed
to be a reportable incident investigation. Rather, the issue is whether she
willfully lied when she told the internal affairs detective that she was unaware
that the investigation had been classified as a domestic violence investigation.
                                                                           A-3546-18T1
                                       19
while she was on weapons-restricted duty. Shyner did not dispute that she

operated an unmarked troop car before her service weapon was returned to her.

Rather, she claimed by way of defense that she was unaware of the SOP that

prohibited her from driving a State Police vehicle.

      In support of that defense, Shyner told the internal affairs detective she

was aware of plenty of troopers who "are on limited duty, that had their weapons

taken away, for medical reasons or other reasons, that still drive troop cars."

That statement no doubt was intended to corroborate her assertion that she was

unaware such conduct was prohibited. As it turns out, that assertion spun the

first thread in a tangled web. The internal affairs detective challenged Shyner

to support her assertion by providing the names of those other troopers. Shyner

did not reply that she had only heard this information from others and did not

know the identities of these troopers.      Rather, she refused to reveal their

identities to the internal affairs detective, claiming that to do so would violate

their privacy rights under HIPAA. She thereby impliedly confirmed that she

knew their names.

      The ALJ reasoned that because Shyner was unaware that driving a troop

car without a service weapon violates an SOP, she had no reason to believe she

was required to report other troopers who engaged in the same conduct. That


                                                                          A-3546-18T1
                                       20
rationale might explain why she did not commit a violation each time she learned

another trooper was operating a vehicle while on restricted duty. The ALJ's

reasoning, however, does not explain much less justify why Shyner did not

answer the direct question put to her by the internal affairs detective after she

was told that such conduct is prohibited.

        We emphasize the specifications of the alleged violation make clear that

Shyner was not just charged with failing to report the other troopers when s he

first learned of their conduct. Rather, the specifications make clear she also was

charged with refusing to divulge information specifically requested by the

internal affairs detective. 5 The ALJ's decision does not address this aspect of


5
    The specification supporting this charge provides:

              On February 2, 2016, Lieutenant Dawn Shyner #5217
              acted to her personal discredit and to the discredit of
              the Division, when she refused to identify unnamed
              enlisted members who she had indicated committed
              misconduct by operating troop transportation while on
              weapons restriction duty status. Specifically, during a
              formal principal interview with internal investigators
              on June 10, 2015, Lt. Shyner stated "There are plenty
              of troopers that I'm aware of throughout Division that
              are on limited duty, that had their weapons taken away,
              for medical reasons or other reasons, that still drive
              troop cars." Despite this assertion, investigators
              determined that Lt. Shyner never reported those
              members to the OPS or the Division as required. During


                                                                          A-3546-18T1
                                       21
the charge except to note in conclusory fashion that Shyner asserted that

compliance with the detective's demand would violate HIPAA. The ALJ did not

consider whether, in fact, Shyner had been asked to disclose confidential

information that the Division was prohibited from knowing under HIPAA or any

other privacy law.

      We conclude Shyner's HIPAA argument is unpersuasive and unavailing.

The record clearly shows she was not asked to provide the reasons why the other

troopers had been placed on duty status restriction (e.g., medical or

psychological problems, suspected domestic violence, suspected alcohol or drug

abuse, a police shooting or other use-of-force investigation). And of course, the

Division would already be aware why those troopers had been placed on




            her third formal principal interview on February 2,
            2016, internal investigators directly asked Lt. Shyner to
            identify the enlisted members that she had knowledge
            of who had operated troop transportation while on duty
            status restrictions, however, she refused to identify the
            members. After this refusal, Lt. Shyner was reminded
            of her obligation to provide full and complete
            information to investigating officers but she again
            refused to identify the enlisted members.

            [(Emphases added).]


                                                                         A-3546-18T1
                                      22
weapons restricted duty.6 In these circumstances, Shyner was obligated to

cooperate with internal affairs once she was told driving a troop car while on

restricted duty is prohibited and was reminded of her obligation to provide full

and complete information to investigating officers.

      We conclude the Acting Superintendent acted well within his discretion

in rejecting the ALJ's recommendation on this issue and finding that Shyner

willfully failed to cooperate with the internal affairs detective and did not

provide full and complete responses regarding possible misconduct by other

troopers.    This is not an instance in which the Acting Superintendent

unjustifiably disregarded an ALJ factual finding. We therefore affirm that

violation.

                                      VI.

      To the extent we have not addressed them, any additional contentions

raised by Shyner lack sufficient merit to warrant discussion in this opinion. R.

2:11-3(e)(1)(E). Because we vacate one of the violations, we remand the matter




6
    As noted, when she surrendered her weapon, Shyner signed a form
acknowledging that her "police issued firearm has been seized by order of the
Superintendent." Presumably, that practice was followed in other cases where
troopers surrendered their service weapons.
                                                                        A-3546-18T1
                                      23
to the Acting Superintendent to determine the appropriate penalty for the single

disciplinary infraction we affirm. We do not retain jurisdiction.

      Affirmed in part and reversed and remanded in part.




                                                                        A-3546-18T1
                                      24